DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on 02/10/2022.  These drawings are accepted.

Response to Arguments
Applicant’s claim amendments and supporting arguments, filed 02/10/2022, with respect to the rejections under § 101 have been fully considered and are persuasive.  The § 101 rejection of claims 1, 2, 4, 5, 7-13, 15, 16 & 18-20 has been withdrawn. 

Applicant’s arguments supporting the claim amendments, filed 02/10/2022, with respect to the rejections of claims 1, 2, 4, 5, 7-13, 15, 16 & 18-20 under §§ 102(a)(1) & 103 have been fully considered and are persuasive.  Therefore, the rejection has been 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7-13, 15, 16 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 12 & 20 recite “key-value” or “key-values” which render the claims indefinite because the meaning of the terms cannot be determined from the claims or the specification.  Specification paragraph [0004] describes: “The key-value storage system is a system that stores data by using key-value pairs, wherein, key refers to a keyword, and value refers to a value corresponding to the keyword.”  (Emphasis added).
	The terms “key-value storage system” and “key-value pair” are clear and accepted terminology, and Applicant has specified definitions for “key” and “value” 
	The dependent claims inherit the deficiencies of their respective independent claims and are rejected for the same reasons.  For purposes of examination, the examiner interprets “key-value” to refer to a “key-value pair”.  Appropriate correction is required.

Claims 1, 12 & 20 recite “in response to determines that compression efficiency of the storage system decreases”.  It is unclear if this is inherently reciting a “determining” step regarding compression efficiency, and what relationship, if any, this has to the “determining whether the data compression of the key-value succeeds” operation.  In other words, does the storage system compression efficiency decrease determination get triggered by the success or failure of a data compression of the key-value recited in the previous operation?  The dependent claims inherit the deficiencies of their respective independent claims and are rejected for the same reasons.

Claims 1, 12 & 20 recite “determining whether the data compression of the key-value succeeds.”  It is unclear what criteria or standards is used to arrive at a determination of success or failure.  Paragraph [0105] of the specification mentions success/failure but does not explain beyond the steps.  Paragraph [0075] of the specification is reproduced below in its entirety:

succeeds, the compressed data is written into the storage system; if the compression fails, original data of the key-value data is written into the storage system. If the key-value data does not include a character string in the current dictionary, the key-value data cannot be compressed, that is, the compression fails.
(Emphasis added).

	From the above, it appears that success/failure may be for lack of data which is available to be compressed.  However, for purposes of the later recited determination of data compression efficiency, it is unclear how that can be accomplished if success is the completion of all-or-nothing data compression, and failure represents anything such as incompatible data type to be compressed – which has nothing to do with the data dictionary in question.  Explained differently, it is unclear how reasons beyond the quality of a data dictionary to use for compression (such as wrong data type or even system failure) could be used to determine if a current dictionary is beneficial for compression, and further how that broad meaning of failure can be later evaluated for compression efficiency.
The dependent claims inherit the deficiencies of their respective independent claims and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-13, 15, 16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
(i) Schurman et al. (US 2017/0279932 A1, hereinafter “Schurman”) in view of 
(ii) Shoolman et al. (US 2012/0078978 A1, hereinafter “Shoolman”), and further in view of 
(iii) the NPL by Kai Zhao et al. (Citation U in the accompanying Form PTO-892, published in June 2020, hereinafter “Zhao”).

	Regarding claim 1, Schurman teaches
A method implemented in a one or more computers, the method comprising: 
generating, at a server, a current dictionary based on a plurality of key-values stored in a storage system of the server [Schurman, ¶¶ 0020, 0032, 0032, generating content-based server-side dictionaries; ¶ 0050, equivalent to key-value pairs]; 
receiving key-value pairs transmitted by client devices [Schurman, ¶ 0124]; and 
for each received key-value pair:
performing, at the server, data compression on the key-value in the key-value pair by using the current dictionary [Schurman, ¶ 0127].

	Schurman does not explicitly teach determining whether the data compression of the key-value succeeds; and for each key-value for which the data compression does not succeed, storing the key-value in the storage system of the server.

	However, Shoolman teaches
determining whether the data compression of the key-value succeeds [Shoolman, ¶ 0083, analyzing the write request type, and if the object’s value cannot be compressed, then the compression process can stop]; and
for each key-value for which the data compression does not succeed, storing the key-value in the storage system of the server [Shoolman, ¶ 0083, simultaneously writing the object in an uncompressed format to the user data space of the in-mid memory storage; and ¶ 0087, otherwise overwriting the existing uncompressed object’s value with the new value].

Schurman and Shoolman are analogous art because they are in the same field of endeavor, data compression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-relational key-value database compression techniques taught in Shoolman with the data compression system of Schurman to solve the problems in the art of scalability and performance consistency, as described in Shoolman paragraphs [0002] & [0003].

	The combination of Schurman and Shoolman does not explicitly teach in response to determines that compression efficiency of the storage system decreases, updating the current dictionary, wherein the updating the current dictionary comprises: selecting N key-values from the plurality of key-values in the storage system as training data, wherein N is an integer greater than 1; setting a plurality of groups of dictionary training parameters; performing dictionary training for a plurality of candidate dictionaries respectively based on the plurality of groups of dictionary training parameters; and selecting a candidate dictionary with a highest compression efficiency from the plurality of candidate dictionaries as the current dictionary.

	However, Zhao teaches 
Zhao, § 4, page 91, right column, and Figure 1]:
selecting N key-values from the plurality of key-values in the storage system as training data, wherein N is an integer greater than 1 [Zhao, § 4, page 91, right column, first bullet point]; 
setting a plurality of groups of dictionary training parameters [Zhao, § 1, page 90, left column, second full paragraph, parameter settings]; 
performing dictionary training for a plurality of candidate dictionaries respectively based on the plurality of groups of dictionary training parameters [Zhao, § 4, page 91, right column, second bullet point; and § 6, pages 93-94]; and 
selecting a candidate dictionary with a highest compression efficiency from the plurality of candidate dictionaries as the current dictionary [Zhao, § 4, page 91, right column, third bullet point].

Schurman, Shoolman, and Zhao are analogous art because they are in the same field of endeavor, data compression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shurman and Shoolman with the parameter optimization techniques taught in Zhao to achieve the predictable result of identifying which parameters would be the best fit for modifying to optimize data compression in a given session.

Schurman, ¶ 0170].

	Regarding claim 4, the combination of Schurman, Shoolman, and Zhao teaches the method of claim 1, wherein the generating a current dictionary based on a plurality of key-values in the storage system of a server further comprises: 
selecting M key-values from the plurality of key-values in the storage system as verification data, wherein M is an integer greater than 1 [Zhao, § 4, page 91, right column, first bullet point]; and 
the selecting a candidate dictionary with the highest compression efficiency from the plurality of candidate dictionaries as the current dictionary comprises: 
selecting the candidate dictionary with the highest compression efficiency from the plurality of candidate dictionaries as a target dictionary [Zhao, § 6.3, page 96]; 
verifying compression efficiency of the target dictionary based on the verification data [Zhao, § 6.3, page 96]; and 
using the target dictionary as the current dictionary [Zhao, § 6.3, page 96].

Regarding claim 5, the combination of Schurman, Shoolman, and Zhao teaches the method of claim 4, wherein M is equal to N [Zhao, § 4, page 91, right column, first bullet point].


calculating overall compression efficiency of the current dictionary for the storage system at a current moment [Schurman, ¶ 0166, performance metrics of a dictionary]; 
determining that a decrease of the overall compression efficiency of the current dictionary for the storage system at the current moment relative to overall compression efficiency at a previous moment exceeds a target threshold [Schurman, ¶ 0168]; and 
updating the current dictionary in response to the determination of the decrease [Schurman, ¶ 0168].

Regarding claim 8, the combination of Schurman, Shoolman, and Zhao teaches the method of claim 7, wherein the updating the current dictionary comprises: 
generating a candidate updated dictionary based on a plurality of key-values in the storage system of the server at the current moment [Schurman, ¶ 0167]; 
compressing the plurality of key-values in the storage system by using the candidate updated dictionary [Schurman, ¶ 0168]; 
determining that overall compression efficiency of the candidate updated dictionary for the storage system is higher than that of the current dictionary for the storage system at the current moment [Schurman, ¶ 0168]; and 
using the candidate updated dictionary as the current dictionary in response to the determination of the overall compression efficiency [Schurman, ¶ 0168].


decompressing a compressed key-value stored in the storage system by using a current dictionary before updating [Schurman, ¶ 0156]; and 
compressing, by using a current dictionary after updating, a key-value decompressed by the current dictionary before updating to obtain an updated compressed key-value [Schurman, ¶ 0168].

Regarding claim 10, the combination of Schurman, Shoolman, and Zhao teaches the method of claim 1, further comprising: reading a target key-value in the storage system [Schurman, ¶ 0023].

Regarding claim 11, the combination of Schurman, Shoolman, and Zhao teaches the method of claim 10, wherein the reading a target key-value in the storage system comprises: 
receiving a reading request for the target key-value transmitted by a target client device, wherein the client device comprises the target client device, and the plurality of key-values comprise the target key-value [Schurman, ¶ 0124]; 
decompressing a compressed key-value corresponding to the target key-value by using the current dictionary to obtain the target key-value [Schurman, ¶ 0156]; and 
transmitting the target key-value to the target client device [Schurman, ¶ 0171].



Claim 20 recites limitations corresponding to claim 1, and is rejected for the same reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/24/2022